Action for slander, and demurrer to the whole declaration containing several counts for different words, some actionable and others not. The plaintiff’s damages were assessed generally, and the Court of Errors, on writ of error, held, as in Cheeiham and Tillotson, that the damages must be considered as applying to the whole declaration, and the judgment of the Supreme Court sustaining the verdict, under those circumstances, was accordingly reversed.
It seems to have been held by the Court of Errors in *394' this case, that to say of a merchant, “ You keep false books, and I can prove it,” is actionable.-